
	

114 S2278 IS: Promoting Unlicensed Spectrum Act of 2015
U.S. Senate
2015-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2278
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2015
			Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To promote the availability of additional unlicensed spectrum for innovation and investment, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Promoting Unlicensed Spectrum Act of 2015.
		2.Definitions
 In this Act— (1)the term appropriate committees of Congress means—
 (A)the Committee on Commerce, Science, and Transportation of the Senate; and (B)the Committee on Energy and Commerce of the House of Representatives;
 (2)the term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information; (3)the term Commission means the Federal Communications Commission;
 (4)the term Federal entity has the meaning given the term in section 113(l) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(l));
 (5)the term Spectrum Relocation Fund means the Fund established under section 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928); and
 (6)the term unlicensed operations means the use of spectrum on a nonexclusive basis and without the expectation of protection from interference under—
 (A)part 15 of title 47, Code of Federal Regulations; or (B)licensing by rule under part 96 of title 47, Code of Federal Regulations.
				3.Federal Communications Commission allocation and allotment of spectrum
 (a)In generalThe Commission shall ensure that spectrum allocation and assignment produce a balance between radio frequency bands available for—
 (1)exclusive licensing through an auction; and (2)unlicensed operations.
 (b)RulemakingNot later than 18 months after the date of enactment of this Act, the Commission shall— (1)promulgate rules to implement subsection (a), including establishing a process that will achieve the mandate under subsection (a) in the future allocation and assignment of radio frequency bands; and
 (2)consider whether to adopt rules that permit unlicensed operations in spectrum assigned by auction until the licensee brings the spectrum into use by initiating commercial service.
 (c)Inclusion in service rulesThe Commission shall include in the service rules of an auction for spectrum any rules promulgated under subsection (b).
 (d)Inclusion in reportsThe Commission shall ensure that each report submitted to Congress under section 1006 of the Bipartisan Budget Act of 2015 (Public Law 114–74; 129 Stat. 584) reflects the rulemaking required under this section.
			4.National strategy for unlicensed spectrum
 (a)Statement of policyIt is the policy of the United States to— (1)maximize the utility of the spectrum resources of the United States;
 (2)advance innovation and investment in wireless broadband services; and (3)promote a balanced spectrum policy that makes adequate spectrum resources available for both licensed and unlicensed technologies.
 (b)National strategyNot later than 1 year after the date of enactment of this Act, the Commission, in consultation with the Assistant Secretary, shall develop a national strategy for making additional radio frequency bands available for unlicensed operations.
 (c)ConsiderationsThe strategy developed under subsection (b) shall include— (1)identification of proposed radio frequency bands to be cleared of incumbent users to permit use by devices conducting unlicensed operations;
 (2)consideration of a balanced approach that ensures that consumers have access to additional low-, mid-, and high-band radio frequency spectrum to conduct unlicensed operations;
 (3)consideration of rules to permit spectrum sharing to make available additional radio frequency ranges for unlicensed operations, including—
 (A)expanding utilization of the spectrum sharing model implemented by the Commission for the spectrum between 3550 and 3650 megahertz;
 (B)allowing underlay unlicensed operations in spectrum allocated for other services in a manner that does not cause harmful interference to licensees; and
 (C)any other spectrum sharing approach that the Commission finds will— (i)expand opportunities for unlicensed operations in a spectrum band; or
 (ii)otherwise improve spectrum utilization; (4)examination of additional ways to improve the accuracy and efficacy of existing and planned databases or spectrum access systems designed to promote spectrum sharing and access to spectrum for unlicensed operations; and
 (5)consideration of the extent to which additional bands used for unlicensed operations may be harmonized to achieve greater economies of scale.
				(d)Report required
 (1)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall submit to the appropriate committees of Congress a report that describes the strategy developed under subsection (b), including any recommendations for legislative change.
 (2)Publication on Commission websiteNot later than the date on which the Commission submits the report under paragraph (1), the Commission shall make the report publicly available on the website of the Commission.
				5.Making Federal spectrum available for unlicensed operation
 (a)In generalNot later than 270 days after the date of enactment of this Act, the Assistant Secretary, in conjunction with the Commission and the Director of the Office of Management and Budget, shall submit to the appropriate committees of Congress a report on the steps necessary to designate additional radio frequency bands used by Federal entities for unlicensed operations in a manner that does not cause harmful interference to Federal Government operations.
 (b)ConsiderationsThe report required under subsection (a) shall consider— (1)recommendations on how to reform the Spectrum Relocation Fund to address costs incurred by Federal entities related to sharing radio frequency bands with radio technologies conducting unlicensed operations;
 (2)recommendations for ensuring the solvency of the Spectrum Relocation Fund if the Spectrum Relocation Fund is used to cover the costs described in paragraph (1);
 (3)whether it may be possible for unlicensed operations to be permitted on an underlay basis in spectrum bands used by Federal entities without causing harmful interference to Federal Government operations, including impacting homeland security or national security communications needs; and
 (4)whether other spectrum sharing techniques may be used to facilitate access by radio technologies conducting unlicensed operations to Federal spectrum, such as with the access system used by the Commission for the spectrum between 3550 and 3650 megahertz.
